Citation Nr: 0125657	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1943 
to January 1946.  His claim comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO).  

The initial claim of entitlement to service connection for a 
back disorder was denied in a March 1946 rating decision.  
Subsequent rating decisions in August 1949 and December 1949 
also denied the claim.  A December 1981 Board decision denied 
service connection for a back disability, and, in a June 1984 
reconsideration decision, the Board affirmed its December 
1981 decision on the basis that that decision had not 
involved obvious error.  The Board again denied service 
connection for a back disorder in an April 1989 decision, in 
which it concluded that the appellant had not submitted new 
and material evidence that provided a new factual basis to 
reopen the December 1981 Board decision.  A June 1994 Board 
decision also denied service connection for a chronic back 
disorder, on the grounds that because new and material 
evidence had not been submitted since the April 1989 Board 
decision, that decision was final and the claim could not be 
reopened.  

In a June 2000 decision, the Board determined that the 
appellant had submitted new and material evidence subsequent 
to the December 1981 Board decision, and that the April 1989 
Board decision had not correctly applied the statutory and 
regulatory provisions extant at that time, thereby committing 
clear and unmistakable error by not reopening the claim.  In 
a separate decision issued by the Board simultaneously with 
this decision, the June 1994 Board decision has been vacated.  


REMAND

The appellant asserts that he sustained a back injury in 
France in July 1944 when the truck in which he was riding 
overturned, putting him in a hospital for four months and 
requiring a cast for three months.  He claims that he has 
continued to experience residuals of that back injury, 
including persistent back pain, since service, and that they 
required surgeries in 1976 (a lumbar laminectomy) and 1982 
(diskectomy) and resulted in the development of 
osteoarthritis.  He presented testimony at personal hearings 
held at the Board in Washington, D.C., in February 1984 and 
January 1989, and at March 1986 and July 1992 Regional Office 
hearings.  At the March 1986 hearing, he testified that he 
had undergone back surgery when hospitalized in July 1944 
which required him to wear a harness-type brace.  

Service medical records do not reveal any complaint or 
treatment for a back disorder, but the report of the 
appellant's January 1946 separation examination noted that he 
had sustained wounds, contusions, and abrasions to his back 
and head in a July 1944 motor vehicle accident.  The Board 
notes that an April 1982 letter from the National Personnel 
Records Center in St. Louis, Missouri, indicated that a 
record the appellant was attempting to retrieve may have been 
lost in the July 1973 fire there.  

In separate April 1946 medical records, D. Menza, M.D., and 
G. A. Snyder, M.D., each reported that they had treated the 
appellant for pain in his back.  

In a June 1949 statement, a fellow serviceman, [redacted], 
attested to the appellant having sustained a back injury in 
service when a truck in which they were riding overturned.  
This was similar to a May 1949 statement from Mr. [redacted].  
Additional statements submitted by the appellant from fellow 
servicemen include the following: a statement received in 
March 1980 from [redacted] in which he reported having 
seen the appellant in a hospital in France for treatment of a 
back condition that was due to a wound sustained in battle; 
an April 1982 statement in which [redacted] attested to 
having seen the appellant's truck, which was in front of his, 
struck by enemy fire after which it overturned, having seen 
the appellant two weeks later in the hospital, at which time 
a physician indicated that the appellant's back injury was 
most serious, and learning later that the appellant had been 
transferred to a general hospital in the area for additional 
recuperation; and a July 1982 statement from [redacted], 
identified as the appellant's commanding officer in July 
1944, who described the appellant's back injury from the July 
1944 truck accident, which had required approximately three 
months convalescence before he returned to limited duty 
status.  

A July 1949 VA orthopedic examination report included history 
from the appellant of being hospitalized for four months 
following the July 1944 truck accident and having to wear a 
cast on his back for three months.  An X-ray of the 
lumbosacral spine, which showed sacralization of the 
transverse process of the fifth lumbar vertebra bilaterally, 
was considered normal.  The examiner stated that there was no 
orthopedic condition present.  Subsequent VA examinations in 
December 1954 and August 1955 indicated that the appellant's 
musculoskeletal system was normal.  

A November 1949 statement from the Pennsylvania Railroad 
Voluntary Relief Department indicated that the appellant had 
been examined on April 15, 1946, and denied employment 
because of his sprain of the lower back, and that 
reexamination on February 24, 1949, had revealed a sprain of 
the back.  

Review of the claims file reveals several private medical 
statements and records, dated in the early 1980's, which 
describe treatment provided to the appellant for back 
disability in the 1970's and 1980's.  Private medical records 
dated in the 1970's show that the appellant was hospitalized 
in February 1976 with a five week history of chronic low back 
pain of insidious onset with left sciatica.  The diagnosis 
was lumbar stenosis with lumbar spondylosis at L4-5 and L5-
S1, and a lumbar laminectomy with exploration of the nerve 
roots on the left was performed.  Private medical records 
dated from February to May 1978 showed treatment for pain in 
the back and neck, with osteoarthritis reported in May 1978.  
A February 1978 X-ray revealed evidence of discogenic disease 
in the lumbosacral region with mild degenerative 
osteoarthritic changes.  A May 1979 record noted a history of 
a tumor having been removed from the appellant's back two 
years before with nerves rerouted and indicated that he was 
being seen at that time because the left leg had given out, 
causing him to fall and injure his left leg and back.  
Included in the medical statements, was one from R. B. Magee, 
M.D., that indicated treatment had been afforded the 
appellant on numerous occasions in 1952 for acute low back 
pain.  Several statements were provided from a chiropractor, 
T. A. Holt, who reported having treated the appellant since 
October 1975, and who opined in February 1982 that the July 
1944 injury was the genesis of the appellant's current back 
disability.  

Medical records show that the appellant underwent 
microsurgical diskectomy at L4-L5 and L5-S1 in November 1982.  
Following that surgery, J. A. Basile, M.D., in an October 
1983 statement, opined that there was no doubt that the 
appellant's present back condition related to the service 
injury in cause and effect, and that his present problems did 
not stem from his congenital back defect but, rather, related 
totally to the injury he sustained in 1944.  A November 1983 
opinion from C. P. Osgood, M.D., indicated that the 
appellant's back symptoms dated back to the 1944 service 
accident.  

An October 1986 statement from the Military Awards Branch of 
the U. S. Army Military Personnel Center indicated that the 
morning reports of the appellant's unit for the periods from 
July 1 to July 31, 1944, and December 20, 1944, to January 
20, 1945, did not show him being hospitalized.  A copy of a 
Medical Officer's Report indicates that the appellant 
received medical attention on January 23, 1945, and was 
returned to duty the same day.  

A February 1989 letter from the Secretary of the Army noted 
that research of the evidence could not confirm entitlement 
to the Purple Heart Medal because the appellant's injury in 
the motor vehicle accident was not shown to be due to combat.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, supra.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, supra.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Board notes that there has been no medical evidence 
pertaining to the appellant's back problems presented since 
the mid 1980's.  Consequently, the Board is unable to 
ascertain the nature of his current back disability.  The 
Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his low back 
disabilities since 1983, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

2.  The appellant should be afforded a VA spine 
examination for the purpose of determining the 
diagnosis of all low back disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  The examiner should 
be requested to identify all of the appellant's 
back disorders, and the degree of functional 
disability attributable to each of the 
disorders.  The examiner should also be 
requested to express an opinion as to whether 
it is at least as likely as not that the 
appellant has a back disorder which had its 
origin in service.  The examiner should provide 
complete rationale for all conclusions reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


